United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
TENNEESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Paradise, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Donald W. Cottrell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1889
Issued: September 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal of the May 17, 2006 merit decision of
the Office of Workers’ Compensation Programs, which determined the method for recovering
appellant’s $133,841.58 overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly determined that appellant’s overpayment would
be recovered by deducting $600.00 every four weeks from his continuing compensation.
FACTUAL HISTORY
This case was previously on appeal before the Board.1 In a decision dated April 10,
2006, the Board affirmed the Office’s May 24, 2005 finding that appellant received an
1

Docket No. 05-1410 (issued April 10, 2006).

overpayment in the amount of $133,841.58 for the period October 25, 1987 to October 4, 2003.
The Board also affirmed the Office’s finding that appellant was at fault in creating the
overpayment and, therefore, he was not entitled to a waiver of recovery of the overpayment.
However, the Board set aside the Office’s finding with respect to the method of recovery of the
overpayment. The Office had directed appellant to remit a lump-sum payment of $38,000.00.
Additionally, the Office indicated its intention to deduct $500.00 every four weeks from
appellant’s continuing compensation. In setting aside this aspect of the Office’s May 24, 2005
decision, the Board found that the Office lacked the authority to demand a lump-sum repayment
while also reducing benefits prospectively. The Board held that because appellant was receiving
continuing compensation benefits, the Office must recover the overpayment by decreasing future
compensation benefits. Accordingly, the Board found the demand for a lump-sum payment of
$38,000.00 improper. The Board remanded the case for the Office to revisit its decision to
deduct $500.00 every four weeks from appellant’s continuing compensation.
As of May 13, 2006, the Office recovered $6,000.00 of the $133,841.58 overpayment.
Appellant’s outstanding balance was $127,841.58. By decision dated May 17, 2006, the Office
advised appellant that beginning June 11, 2006 it would deduct $600.00 every four weeks from
his continuing compensation.2 The Office also indicated that interest would immediately begin
to accrue.3
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the recovery of an overpayment
by decreasing later payments to which the individual is entitled.4 In decreasing future payments,
the Office will take into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual and any other relevant factors, so as
to minimize any hardship.5
ANALYSIS
The record indicates that appellant and his spouse have a combined monthly income of
$3,973.10 and monthly expenses totaling $3,376.00. Additionally, he has available liquid assets
in excess of $48,000.00. In view of appellant’s assets and his monthly income surplus of
$597.10, the Board finds that the Office properly imposed a repayment schedule of $600.00
every 28 days from appellant’s continuing compensation.

2

The decision also reiterated the Office’s earlier findings regarding the circumstances and amount of the
overpayment as well as the prior finding that appellant was at fault in the creation of the overpayment.
3

A May 18, 2006 debt amortization schedule indicated that interest calculated at the rate of two percent would
total $26,707.38 if the remaining overpayment was recovered solely through periodic deductions from continuing
compensation. According to the schedule, the entire debt, including interest, would be recovered in 19 years, 10
months.
4

5 U.S.C. § 8129(a) (2000).

5

20 C.F.R. § 10.441(a) (2007).

2

In papers filed with the Board, appellant’s counsel made reference to “interest
accumulating on the past amounts….” The record does not indicate that there was a charge for
accrued interest. In fact, the $6,000.00 previously withheld from appellant’s compensation was
applied entirely to the principal debt of $133,841.58. With regard to future interest charges, the
Office clearly has the authority to assess interest on outstanding debts, such as the current
overpayment of benefits.6
CONCLUSION
The Office properly ordered that appellant’s future compensation payments be reduced
by $600.00 every 28 days in order to repay his $133,841.58 overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

31 U.S.C. § 3717(a)(1), (g)(1); see Jorge O. Diaz, 51 ECAB 124 (1999).

3

